DETAILED ACTION
Groups II- XI are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 6/16/2022.
Specification
The Specification is objected to for the following reasons:
The figure labels must be amended in accordance with the drawings and Hague rules to read as 1.1-1.7 rather than Figs. 1-7. The specification must be amended. 
Claim Rejection - 35 USC § 102

The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkenstock, “Arizona” (as early as 10/8/2019) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The appearance of Birkenstock, “Arizona” is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).  

“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra.  

Under this standard, the appearance of Birkenstock, “Arizona” is substantially the same as that of the claimed design. That is, the appearance of the claimed sandal is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the Birkenstock, “Arizona”.

If any attempt to overcome the rejection with the filing of an affidavit under 37 CFR 1.130(a), the affidavit should include an unequivocal statement that the inventor herein is the inventor of the design shown in the reference, and provide an explanation of how the design was obtained from the inventor by the publisher of the reference.
Claim Rejection 35 U.S.C. § 103
Even though the differences are not viewed as being patentably distinguishing, because the prior art was available, the combination was made.
The claim is rejected under 35 U.S.C. 103 as being unpatentable over  Birkenstock, “Arizona”  (available prior to 10/8/2019)  in view of CreativeLifeEurope “Double Pin Gold Buckle Square Shape” (reviewed on 1/15/2020).
Although the claimed design may not be identically disclosed or described as set forth in 35 U.S.C. 102, the invention is not patentable if the differences between the claimed design and the prior art would make the claim as a whole obvious to a designer having ordinary skill in that art before the effective filing date of the claimed design.
The Birkenstock, “Arizona” has an overall appearance basically the same as the claimed sandal by. Both sandals show basically the same molded footbed and two strap upper with straps of identical size, shape and position on the footbed. 
Both of the footbeds have an inset inner surface with the same heel, arch and toe molding. The texture of the footbeds are the same with a rough “cork type” outer, smoother “cork type” inner. The footbed has a material and appearance contrast with the upper. 
The uppers of both sandals feature two straps crossing over the top of the sandal and two buckles that fasten on the outside. The ends of the straps have rounded squared corners and the bridges between the straps have a rounded square shape of the same dimensions and positions on both sandals. The thickness of the straps, width and length are basically and the same. 
The buckles of both sandals are square in shape and are “rolling type buckles” in that the strap crosses through the center but all of the outer edges of the buckles are visible. On both sandals the strap crossing the top has the appropriate holes positioned for the buckle on the opposite side strap.
 However, the differences being the buckle on the Birkenstock, “Arizona”is a single prong “Birkenstock buckle” with appropriate holes while the present design shows a rounded edge double prong buckle with appropriate holes.
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the present claimed invention to modify the Birkenstock, “Arizona’ by changing the buckle. 
These teachings, resulting in a design having an appearance strikingly similar to the claimed design, and over which the claimed design would have no patentable distinction. 
This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
The examiner considers the prior art to be analogous prior art because all of the applied references are within the arts of apparel and haberdashery and apply to one of skill in the leather arts within these areas.
Conclusion

The claim stands rejected under 35 U.S.C. §102 and 35 U.S.C. §103.
The references cited but not applied are considered cumulative art related to the claimed design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915